LEWIS, Judge
(concurring):
I concur in the disposition reached by the majority, as I believe it is consistent with the Court of Military Appeal’s pronouncement in United States v. Rappaport, supra. I am concerned, however, as to whether prior acts of misconduct of a peculiarly distinctive nature and identical or similar to those allegedly engaged in by an accused in a case under consideration should be admissible only when identity is in issue. In my view, there are circumstances in which an accused’s modus operandi is sufficiently distinctive to justify *736consideration by the factfinders, notwithstanding the absence of an issue as to identity. Granted, such evidence smacks of propensity. However, a sufficiently distinctive, or unique, “propensity” may have significant probative value. The more distinctive the propensity, the less likely that the triers of fact, properly instructed, would improperly view such evidence in a generalized “bad person” context. Consideration of such evidence in an appropriate circumstance would not appear to be contrary to that portion of Mil.R.Evid. 404(b) which cautions: “Evidence of other crimes, wrongs or acts is not admissible to prove the character of a person in order to show that the person acted in conformity therewith.” (Emphasis added.)